Barnard, P. J.
We think the commissioners erred in rejecting the evidence offered by the land owners, as to there being no other pond, except the one in question, within a radius of six miles, which could be made a source of supply for cities or villages. It was not offered for the purpose of showing that the applicants improperly selected the pond in question, but upon the question of value.
It was not for the applicant to limit the value of the pond proposed to be taken, as a mill pond or as an ice pond. If it had a value for any purpose, in excess of values for such purposes, it would be the right of the land owners to receive such value by the award of the commissioners.
For the purposes of this appeal, we must assume that the value' was greater as a fresh water pond to supply water for villages,' than for any other purpose. Such being the case, the commissioners proceeded upon an erroneous principle, and their report must be set aside and a new appraisal ordered.

Ordered accordingly.